Citation Nr: 0735929	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-41 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for residuals of a fractured C2 odontoid 
process. 

2.  Entitlement to an initial disability rating in excess of 
30 percent for depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from March 1959 to 
March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating  decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In a May 2001 rating decision, the RO increased the veteran's 
disability rating for service-connected residuals of a 
fractured C2 odontoid process to 20 percent disabling, 
effective March 7, 2001.  In a November 2005 rating decision, 
the RO granted service connection for depressive disorder and 
assigned a 10 percent initial disability rating, effective 
February 9, 2005.  The veteran appealed the above assigned 
determinations.  

In an August 2006 rating decision, the RO increased the 
veteran's rating for depressive disorder from 10 percent to 
30 percent, effective February 9, 2005.  Because the maximum 
schedular rating for depressive disorder was not assigned, 
the veteran's claim remains in controversy.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The veteran testified before the undersigned at a 
videoconference hearing at the RO in August 2007.  The 
transcript is included in the record.  The veteran also 
submitted additional medical records, along with a signed 
written statement waiving initial consideration of this 
evidence by the RO.  

At the time of the August 2007 hearing, the veteran raised a 
service connection claim for headaches as secondary to his 
residuals of a fractured C2 odontoid process.  This matter is 
referred to the RO for action deemed appropriate.   



FINDINGS OF FACT

1.  Residuals of a fractured C2 odontoid process are 
currently manifested by no more than moderate limitation of 
motion, forward flexion greater than 15 degrees and no 
ankylosis.

2.  Depressive disorder is manifested by depressed mood, 
sleep impairment, and anxiety, but not manifested by symptoms 
such as flattened affect; circumstantial circumlocutory, or 
stereotyped speech due; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a fractured C2 odontoid process are not met.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5285-5290 (2003); § 4.71a, Diagnostic Codes 5235-5243 
(2007).

2.  The criteria for a rating in excess of 30 percent for 
depressive disorder are not met.  38 C.F.R. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated January 2005 and March 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for an 
increased rating; information and evidence that VA would seek 
to provide and; information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records are included in the claims 
folder.  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires a 
review of the veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate rating, see 38 C.F.R. § 4.2 (2007), the regulations 
do not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases where the appeal ensues from the veteran's disagreement 
with the rating assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Residuals of a Fractured C2 Odontoid Process 

Service medical records show that the veteran injured his 
neck in an automobile accident in December 1960.  The veteran 
was hospitalized from January 4, 1961 to February 21, 1961.  
X-ray findings of the cervical spine revealed a comminuted 
fracture of the odontoid process with no displacement.  
Discharge summary noted final diagnosis as fracture, odontoid 
process; treated; improved.  

In a March 2000 rating decision, the RO granted service 
connection for residuals of a fractured C2 odontoid process.  
A 10 percent rating was assigned under Diagnostic Code 5285-
5290.  In March 2001, the veteran initiated a claim for an 
increased rating.  In a May 2001 rating decision, the RO 
increased the veteran's disability rating for service-
connected residuals of a fractured C2 odontoid process to 20 
percent disabling, effective March 2001.  The veteran 
appealed, asserting that a higher rating was warranted. 

The veteran testified in August 2007 that he has pain in his 
neck all day long. (T. 15).  He cannot turn his neck in the 
morning due to stiffness.  (T. 16).  He has pain on movement 
daily.  (T. 20).  He has headaches and his balance is off at 
times.  (T. 5).  He is prescribed pain medications and has 
had injections in his neck for pain relief.  The veteran 
submitted numerous written statements during the claims 
period describing his chronic neck pain.

The regulations for rating disabilities of the spine were 
revised, effective September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Prior to September 26, 2003, a 60 percent rating was 
warranted for residuals of a fractured vertebra without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  A 100 percent rating was warranted for residuals of a 
fractured vertebra with cord involvement, bedridden, or 
requiring long leg braces, or consider special monthly 
compensation: with lesser involvements for limited motion, 
nerve paralysis.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Limitation of motion of the cervical spine was 
evaluated as slight (10 percent), moderate (20 percent) or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).  The words "slight," "moderate" and "severe" are 
not defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2007).

The regulations used to evaluate disabilities of the spine 
were amended during the pendency of the veteran's appeal, 
effective as of September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine.  A 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. 

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

The veteran is not entitled to a rating higher than 20 
percent pursuant to the Rating Criteria in effect prior to 
September 26, 2003.  VA medical examinations performed in May 
2001 and October 2004, as well as VA and private treatment 
records fail to show abnormal mobility requiring neck brace 
(jury mast).  The veteran has no deformity of a vertebral 
body due to a fractured vertebra (the odontoid process was 
fractured).  Therefore, an increased rating is not possible 
under Diagnostic Code 5285.  

Diagnostic Code 5290 provides for a 30 percent rating where 
there is severe limitation of cervical motion.  38 C.F.R. 
§ 4.71a. Diagnostic Code 5290.  On VA examination in May 
2001, range of motion findings revealed forward flexion 
limited to 40 degrees, extension limited to 30 degrees and 
bilateral rotation limited to 40 degrees.  

On VA examination in October 2004 range of motion findings 
showed forward flexion limited to 45 degrees, extension 
limited to 15 degrees, left and right lateral flexion limited 
to 20 degrees, left lateral rotation limited to 50 degrees, 
and right lateral rotation limited to 45 degrees.  Pain on 
forward flexion noted from 30 to 45 degrees, Pain during 
rotation motion was noted at the extremes of motion (within 5 
degrees).  Pain during extension motion was evident between 
10 and 20 degrees.  

Medical records from Citrus Pain Clinic dated December 2005 
to April 2007 note that mobility of the cervical spine is 
quite restricted in all directions; however, limitation of 
motion in degrees is not provided.  

Based upon the ranges of motion recorded at the above 
examinations, the Board concludes that the veteran's 
limitation of cervical motion most accurately falls within 
the moderate range.  The veteran exhibited more than 50 
percent range of forward flexion on VA examinations dated in 
May 2001 and October 2004.  These findings do not represent 
severe limitation of motion, even when factoring functional 
impairment due to pain on motion on flexion or the limitation 
of motion present on rotation and extension.  See 38 C.F.R. § 
4.40 (2007).  Thus, Diagnostic Code 5290 cannot serve as a 
basis for an increased rating in this particular case.  

Diagnostic Code 5293 cannot be a basis for an increased 
rating as there is no evidence of any incapacitating episodes 
due to intervertebral disc syndrome with bed rest prescribed 
by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  

The veteran is not entitled to an evaluation higher than 20 
percent pursuant to the rating criteria in effect beginning 
September 26, 2003.  Under Diagnostic Codes 5235 to 5243, the 
next higher evaluation, 30 percent, requires either forward 
flexion of the cervical spine limited to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine.  VA 
examinations in May 2001 and October 2004 did not show 
ankylosis or forward flexion limited to 15 degrees or less, 
even when factoring functional impairment due to pain on 
motion.  See 38 C.F.R. § 4.40 (2007).  There is also no 
evidence of ankylosis.  VA and private treatment records 
provide no evidence to support a rating higher than 20 
percent.  Again, private medical records from Citrus Pain 
Clinic indicate quite restrictive limitation of motion, but 
percentages of limitation of motion are not provided.  No 
evidence of favorable ankylosis of the cervical spine shown.  

The Board also finds that the veteran is not entitled to a 
separate rating for neurological manifestations.  No 
objective neurological manifestations are demonstrated.  The 
October 2004 VA examination found essentially normal sensory 
examination at the cervical dermatomes.  Despite subjective 
complaints of occasional numbness in his upper extremities, 
motor examination is intact with 5/5 strength in the 
shoulders, elbows, and wrists.  Medical records from Citrus 
Pain Clinic, including the most recent evaluation performed 
in April 2007, indicates no neurological deficits in the 
upper extremities.  A December 2005 MRI of the cervical spin 
shows mild scoliosis and grade I retrolistesis at C3-C4 and 
C4-C5 with mild posterior displacement of C3 on C4 and C4 on 
C5.  However, evaluations performed by VA examiners and the 
veteran's private physicians fail to show neurological 
deficits in the upper extremities.  

The Board recognizes the veteran's complaints of chronic pain 
related to his residuals of a fractured C2 odontoid process.  
VA examination in October 2004 indicated that his neck has 
worsened particularly in regards to range of motion.  
Numbness and weakness does not appear to be a problem at this 
time.  It is primarily related to pain with his neck 
secondary to stiffness.  However, there is no evidence of 
additional cervical spine disability beyond that contemplated 
in his 20 percent rating.  There is no evidence of 
fatigability, incoordination, weakness, deformity, atrophy or 
pain on motion that is not part of his current rating.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 20 percent for the veteran's residuals of 
a fractured C2 odontoid process. 
Gilbert v. Derwinski, 1 Vet. App. 49, 57- 58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

Depressive disorder

VA examination in November 2005 provided a diagnosis of 
depressive disorder and an opinion that this is secondary to 
pain from the veteran's service-connected residuals of a 
fractured C2 odontoid process.  Based on the findings from 
the examination, the RO granted service connection for 
depressive disorder in a November 2005 rating decision.  At 
that time, the RO assigned a 10 percent rating, effective 
February 2005.  The veteran filed an appeal as to the initial 
rating.  In August 2006, the RO increased the rating from 10 
to 30 percent, effective February 2005.  

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depressive 
disorder affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9434 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran is asserting that an initial higher rating is 
warranted for depressive disorder.  He testified that he has 
difficulty sleeping on a daily basis and has anxiety at least 
three to four times a week.  (T. 3-7).   He obsessively 
worries over things and is forgetful.  (T. 8).  He attested 
that he socializes with people from the church once a year, 
and does not have any real close friends.  (T. 8-10).   His 
hobbies besides watching television are building birdhouses, 
which he has not done in over two to three months (T. 10).   
His mood is usually sad and depressed.  (T. 14).   His wife 
attested that the veteran is depressed, obsesses and worries 
about money, his health, and the past.  (T. 24).  She attests 
that he has not built a birdhouse in at least four years, but 
talks about doing it.  (T. 23).  He has one friend in New 
Mexico that he talks to on the phone.  (T. 24).  He gets 
confused and his memory is not as sharp as it once was.  (T. 
28-29).  

A July 2003 VA medical record noted appropriate appearance 
and, energy level on evaluation.  The veteran exhibited good 
attention and concentration.  He was oriented times four.  
Memory, mood, and knowledge of funds were good.  His affect 
was mood congruent.  He exhibited normal speech rate and 
tone.  His language was relevant.  No hallucinations or 
delusions noted.  His thoughts were logical and goal oriented 
without evidence of thought disorder.  There was no 
tangeniality, circumstantial, loose associations, or flight 
of ideas.  He denied suicidal or homicidal ideation.  
Possible substance dependence pharmacologically.  He was 
cooperating with normal insight and judgment.  The diagnosis 
was depressive symptoms, rule-out post-traumatic stress 
disorder.  The Global Assessment of Functioning (GAF) score 
assigned was 62.  

A July 2003 VA impatient psychiatry note indicated that the 
veteran was admitted voluntarily for stabilization after 
voicing suicidal ideation.  Discharge evaluation noted that 
the veteran was feeling better and expressed interest in 
going home.  He denied suicidal or homicidal ideations.  The 
veteran's son was present.  He stated that his father took 
too many Valium and too many Percocet and did not feel he 
should be on these medications.  The son also removed all 
firearms from the veteran's house.  Discharge diagnosis was 
depressive disorder.  The GAF score assigned was 60.  

VA examination report in November 2005 noted that the veteran 
reported working after service as a heavy equipment mechanic, 
then becoming a general foreman.  He had a union job for at 
least 20 years.  He was in an accident in 1999, which he 
described as a hit and run automobile accident.  He was not 
released by his doctors to continue working after that and he 
last worked in 1999.  He had a history of alcoholism, 
although he stated that has been sober for 19 years.  There 
was a concern of Benzodiazepine abuse and pain medication 
abuse noted in VA progress notes in May 2003.  

It was reported that the veteran had been married to his 
second wife for 12 years and described his marriage in 
positive terms.  He had two sons and he was close to both of 
them.  He enjoyed going out to eat, which he and his wife did 
once a week.  He also liked watching television and playing 
with his dog.  The veteran stated that he had 10 to 15 
friends as a child and that he has the same number of friends 
presently.  

Evaluation revealed that the veteran came to the interview 
with a portable oxygen tank.  He also used a cane to help 
ambulate.  He missed the correct date by 10 days.  Aside from 
that, he was fully oriented.  He correctly recalled 3 of 3 
digits after a delay of a few minutes.  He provided one 
correct response to serial 7s and then said he could not 
complete the task.  He completed serial 3s with one error.  
He did not exhibit any inappropriate or bizarre behavior 
during the interview.  His speech was somewhat 
circumstantial, though it was not indicative of a former 
thought disorder such as loose association or tangentiality.  
There was no evidence of flight of ideas.  There was no 
suggestion that the veteran was responding to internal 
stimuli during the interview.  He denied suffering from 
auditory or visual hallucinations.  He did not endorse 
delusions of reference, bizarre delusional beliefs, paranoia 
or grandiosity.  His affect was mildly restricted.  He 
described his mood as "looking up."  He stated that he was 
depressed three to four days a week during the last week for 
two to three hours at a time.  The veteran denied anhedonia.  
He reported sleeping three to four hours a night and said 
that this had been the case for the last 15 to 20 years.  He 
complained of poor energy.  Appetite, concentration, and self 
esteem were all positive.  He denied current suicidal 
ideation or past attempts to harm himself.  He denied 
homicidal ideation.  There were no signs or symptoms of 
mania.  The veteran reported feeling anxious most of the 
time.  The diagnosis was depressive disorder.  The GAF score 
assigned was 60.  

A March 2006 VA medical record noted that the veteran felt 
depressed, easily tearful at times.  He had no suicidal 
ideations, but stated that he did not care if he lived or 
died.  He enjoyed working on his shop and building wooden 
bird feeders.  He enjoyed watching television.  His 
concentration and appetite were fairly good.  Sleep was 
problematic.  The veteran appeared a bit disheveled with long 
white hair and grey beard.  The veteran had a very dry mouth 
and spoke as though it was full of cotton.  He exhibited no 
psychomotor retardation.  He was rather rambling as he told 
his history and was a bit repetitive.  He had no psychosis, 
homicidal ideations and no suicidal intent or plan.  The 
diagnosis was dysthmia and major depressive disorder, 
provisional.  The GAF score assigned was 60.  

A May 2006 VA medical record noted that the veteran has 
intrusive memories of hearing officers say that he almost 
died.  He had an easy startle, poor sleep and irritability, 
which he controlled to avoid hurting his wife.  His wife 
reported that he watched violent television programs every 
day, but seemed unaffected by them.  The veteran stated the 
he felt he was doing fairly well.  His biggest problem was 
head pain.  He sometimes felt depressed and tearful at times.  
He enjoyed spending time in a garage room where he can 
putter, watch television and smoke.  Sleep still a problem.  
Evaluation indicated that the veteran seemed a bit brighter 
than the last visit.  Mood was "all right."  Speech was 
more clear and fluent, although he continued to be quite 
rambling.  No suicidal ideations.  The physician opined that 
the veteran did not have major depression, but did have 
chronic symptoms suggestive of dysthmia and PTSD.  

A September 2006 VA medical record indicated that the veteran 
became aggravated a few weeks ago.  He was disappointed with 
his service connection rating.  He started taking Fluoxetine 
and felt a bit more relaxed.  Evaluation noted thick, 
maintained hair and beard.  He was pleasant, "aggravated," 
talkative, a bit repetitive, but logical.  No suicidal or 
homicidal ideations noted.  The diagnosis was dysthmia, 
anxiety with symptoms of post-traumatic stress disorder, 
alcohol dependence, in remission, and polysubstance 
dependence.  
   
Upon review, a higher initial disability rating for 
depressive disorder is not shown during the claims period.  
The primary symptoms shown throughout the claims period is 
depressed mood, chronic anxiety, and chronic sleep 
impairment, and mild memory loss.  However, these are all 
symptoms consistent with a 30 percent rating.  

The competent medical evidence summarized above fails to show 
symptoms warranting a 50 percent rating such as flattened 
affect, or circumstantial circumlocutory, or stereotyped 
speech that is attributable to a thought disability.  
Impaired judgment and impaired abstract thinking are not 
shown.  While chronic anxiety and worrying are evident, there 
are no clinical findings demonstrating panic attacks 
occurring more than once a week.  While there is impairment 
in understanding of complex commands and memory, VA 
examination notes that concentration is positive and the 
March 2006 evaluation notes that concentration is fairly 
good.  Impairment in short term memory is supported in the 
record, but long-term memory appears intact.  Importantly, 
the veteran's depressive disorder has not resulted in 
difficulty in establishing and maintaining effective work and 
social relationships.  The veteran has been married for 12 
years and states that he has a close relationship with his 
sons.  While he does isolate himself, he enjoys caring for 
his dog and going out to dinner with his wife once a week.  
He also maintains a friendship with someone from New Mexico.  
He has not worked following a hit and run automobile accident 
in 1999.  

The November 2005 VA physician assigned a GAF score of 60.  
Other treatment records reflect GAF scores in the 60s.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 51-60 generally reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  There is no clinical evidence showing flat affect and 
circumstantial speech, or occasional panic attacks.  The 
Board notes that the GAF score is on the highest end for 
moderate symptoms and the reported symptoms were in the mild 
to moderate range.

Additionally, the veteran asserts that his last VA 
examination was deficient.  In his notice of disagreement, 
the veteran indicated that he informed the VA physician that 
he had difficulty sleeping, had suicidal ideation on a weekly 
bases, was in a bad mood and depressed all the time, but this 
was not included in the report.  He and his spouse also 
testified that his psychiatric symptoms have worsened since 
the November 2005 VA examination.  The veteran asked for a 
new examination.     

An examination is adequate when it is based on consideration 
of the veteran's prior medical history and examinations and 
describes the disability in sufficient detail so that the 
Board's evaluation of the claimed disability will be a fully 
informed one. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996).   
As provided by 38 C.F.R. § 4.1 (2007), "accurate and fully 
descriptive medical examinations are required, with emphasis 
on the limitation of activity imposed by the disabling 
condition."  In addition, "each disability must be 
considered from the point of view of the veteran working or 
seeking work." 38 C.F.R. § 4.2 (2007).  Medical examiners 
must furnish reports that, among other things, contain a 
"full description of the effects of [a] disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10 (2007).  
Pursuant to 38 C.F.R. § 4.2, "[i]f a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998), remanding matter where VA examination was 
inadequate under § 4.2); Hicks v. Brown, 8 Vet. App. 417, 422 
(1995) (concluding that an inadequate medical examination 
frustrates judicial review). 
 
Upon review, there is no indication that the VA examination 
report is inadequate.  The examination was based on review of 
the record and evaluation of the veteran.  The evaluation 
discussed the limitations of the veteran's depressive 
disorder.  Specific to the veteran's contentions, reported 
symptoms of chronic depressed mood and impaired sleeping were 
all noted and discussed.  The veteran's assertion that these 
symptoms were underreported by the VA examiner cannot be 
otherwise shown in the record.  Moreover, the current 
evaluation is based on several medical reports, including 
inpatient and outpatient treatment and more than one 
examination.  

As for the assertion that the veteran reported to the 
November 2005 VA physician that he has suicidal ideations 
every week, this statement is not otherwise supported in the 
medical evidence.  VA treatment records subsequent to the 
November 2005 showed that the veteran denied having suicidal 
ideations.  Suicidal ideation was shown in July 2003 upon 
voluntary admission to hospital; however, his wife believed 
that the veteran mixed up his medications and was "kind of 
wacky" but that this all happened while she was away from 
home.  (T. 36).  The VA medical records indicated that 
veteran essentially misused his prescription medication, 
according to his son.    

The veteran and his wife testified that his mental impairment 
worsened since the November 2005 VA examination report.  The 
veteran's depressive disorder or mood did not worsen since 
the November 2005 VA examination, based upon the competent 
medical evidence.  The May 2006 VA medical record indicated 
that the veteran felt that he was doing pretty well, but did 
sometimes feel depressed and tearful.  The September 2006 VA 
medical record reported that the veteran was more relaxed 
since he started taking Fluoxetine and other than having 
aggravation over his service connection rating, he was 
pleasant and talkative during the examination.  

Based upon the above, the preponderance of the evidence is 
against an initial disability rating in excess of 30 percent 
for depressive disorder.  38 C.F.R. § 4.130.  The benefit-of-
the- doubt rule is not applicable, and the appeal is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  






ORDER

An increased disability rating in excess of 20 percent for 
residuals of a fractured C2 odontoid process is denied. 

An initial disability rating in excess of 30 percent for 
depressive disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


